NUMBER 13-18-00147-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


 IN RE OSCAR FUENTES, BELINDA FUENTES, ZACCHEAUS OLOBA,
                   AND COMFORT OLOBA


                   On Petition for Writ of Mandamus and
             Relators’ Emergency Motion for Temporary Relief


                                         ORDER

            Before Justices Rodriguez, Contreras, and Hinojosa
                             Per Curiam Order

       Relators Oscar Fuentes, Belinda Fuentes, Zaccheaus Oloba, and Comfort Oloba

have filed a petition for writ of mandamus and motion for emergency relief in the above

cause on March 16, 2018. Relators contend that the Honorable Jack Pulcher, presiding

judge of the 105th Judicial District Court of Kleberg County, Texas, abused his discretion,

leaving relators without an adequate appellate remedy, by granting the real party in

interest, Hunter Industries, Ltd.’s motion to transfer venue without affording relators notice

and an opportunity to respond. See TEX. R. CIV. P. 86, 87.
       Through this original proceeding, relators seek to vacate the trial court’s February

26, 2018, order transferring venue from Kleberg County, Texas to Hays County, Texas.

Through their motion for emergency relief, relators seek a temporary stay of the trial

court’s order until such time as we may fully consider the petition for writ of mandamus.

       The Court requests that the real party in interest, Hunter Industries, Ltd., or any

others whose interest would be directly affected by the relief sought, file a response to

relators’ motion for emergency relief on or before March 20, 2018, and to file a response

to the petition for writ of mandamus on or before the expiration of ten days from the date

of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

       Relators’ motion for emergency relief will be CARRIED WITH THE CASE pending

further order of the Court.

       IT IS SO ORDERED.

                                                       PER CURIAM

Delivered and filed this
16th day of March, 2018.




                                            2